b   ~   !?   ,r,,.,i'
        AO 2:rsB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl



                                               UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                V,                                     (For Offenses Committed On or After November I, 1987)



                                  Eleazar Bojorquez-Mendoza                            CaseNumber: 3:19-mj-22502

                                                                                       Hector Jesus Tama~o
                                                                                       Defendant's Attarney   'ii          ~::;     :i
    REGISTRATION NO. 85944298                                                                                           ~'----------.
    THE DEFENDANT:                                                                                       JUN 2 0 2019
     IZl pleaded guilty to count(s) _l~of::_C-=-o-=-m=pl::_a1.::.:·n::_t_ _ _ _ _ _ _ _ _ _~"'--i......=-=-=~==;=::::;'...---
                                                                                                                    ;   CLERK US DIS r H!CI COURT            ,
        •               was found guilty to c?unt(s)                                               ! ,,sUTHERN ijNJj,JRICT OF CAL:\,~~;,I~ !
                        after a plea of not gmlty.                                                 L,          ~             · ·         ---
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                I
                                                                                                                                     '
    Title & Section                          Nature of Offense                                                              Count Number(s)
    8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                    I
        •           The defendant has been found not guilty on count(s)
                                                -------------------
        •           Count(s)
                                 -----~------------
                                                    dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                          €TIME SERVED                            • __________ days
        IZl         Assessment: $10 WAIVED IZl Fine: WAIVED
        IZl         Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the         defendant's possession at the time of arrest upon their deportation or removal.
        D           Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circUIIlstances.

                                                                                    Thursday, June 20, 2019
                                                                                    Date of Imposition of Sentence



                                                                                    hk-~dN~
                                                                                      oNORA1~     REN L. STROMBOM
                                                                                    UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                                  3:19-mj-22502

                                                                                                                                                             \
